Citation Nr: 1546014	
Decision Date: 10/29/15    Archive Date: 11/10/15

DOCKET NO.  14-18 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUES

1.   Whether new and material evidence has been received to reopen a previously denied claim of service connection for a skin rash.

2.   Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

Daniel Bassett, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from April 1968 to March 1970.

This case is before the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware.  In that rating decision, the RO denied, in pertinent part, entitlement to service connection for hepatitis C, and also denied entitlement to service connection for skin rash, because the evidence submitted was not new and material.

The Veteran's Notice of Disagreement (NOD) with that decision was received at the RO in February 2014.  The RO issued a Statement of the Case (SOC) in May 2014.  The Veteran perfected his appeal with the submission of a timely substantive appeal (VA Form 9), which was received at the RO in May 2014.  In his VA Form 9, the Veteran waived his right to a hearing before the Board. 

In addition to the paper claims file, there is an electronic record which includes a Virtual VA (VVA) electronic claims file and the Virtual Benefits Management System (VBMS).  The documents in the VBMS and VVA files have been reviewed.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of service connection for hepatitis C is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.   In an unappealed April 1983 rating decision, the RO denied entitlement to service connection for a skin rash because the Veteran failed to complete an examination to determine the etiology of his skin rash or respond to subsequent attempts to contact him.

2.   In an unappealed October 1991 rating decision, the RO reopened the previously denied claim for service connection for a skin rash, but denied service connection for skin rash, based on a finding that the Veteran's skin rash was not incurred in or aggravated by service. 

3.   In response to a February 1996 request to reopen the previously denied claim of service connection for a skin rash, the RO requested new and material evidence in a May 1996 letter; the Veteran did not respond to this request. 

4.   Evidence submitted since the October 1991 rating decision, the last final denial, is cumulative and redundant of evidence previously of record, and does not relate to an unestablished fact necessary to the claim, and therefore does not substantiate the claim of service connection for a skin rash.  


CONCLUSIONS OF LAW

1.   The RO's April 1983 and October 1991 rating decisions which denied service connection for a skin rash are final. 38 U.S.C.A. § 7105 (West 2014).

2.   The February 1996 claim to reopen the previously denied claim of service connection for a skin condition was abandoned. 38 U.S.C.A. §§5103, 5107, 5108 (West 2014); 38 C.F.R. § 3.158 (2015). 

3.   New and material evidence has not been received since the RO's October 1991 rating decision; thus, the claim of service connection for skin rash is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015). 







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  By correspondence dated in April 2013, VA notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing, the evidence VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  It is not alleged that notice was less than adequate.

The notice also specifically indicated the need to submit new and material evidence and the meaning of new and material evidence.  See Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012); Kent v. Nicholson, 20 Vet. App. 1 (2006).  Cf. VAOPGCPREC 6-2014 (Nov. 21, 2014) (case-specific notice is not required in claims to reopen).

The Board acknowledges that the Veteran has not been afforded a VA examination in connection with the current request to reopen.  However, the duty to assist does not arise until new and material evidence sufficient to reopen a claim has been received.  See 38 C.F.R. § 3.159(c)(4)(iii); Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1342-43 (Fed. Cir. 2003) ("[I]n the absence of new and material evidence, VA is not required to provide assistance to a claimant attempting to reopen a previously disallowed claim, including providing a medical examination or obtaining a medical opinion.").

The appellant has not identified any pertinent evidence that remains outstanding with respect to this claim.  VA's duties to notify and assist are met.





II.  New and Material Evidence

At the outset, the Board must first address whether the Veteran has presented a new claim to VA or whether to reopen the claim.  In that regard, it is noted that a change in diagnosis or specificity of the claim must be carefully considered in determining the etiology of a potentially service-connected condition and whether the new diagnosis is a progression of the prior diagnosis, correction of an error in diagnosis, or development of a new and separate condition.  38 C.F.R. § 4.13, 4.125 (2008); Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  In this case, the Veteran's previous claims of service connection for a skin rash were non-specific, but his current claim for service connection for a skin rash includes a boil.  This is a more specific description than what he has provided previously with regard to his claimed skin rash.  Despite this added specificity, the Veteran continues to assert that his claimed disability is attributable to his active service, and has not indicated that he is claiming a different disability with regard to his skin than what he has previously claimed.  In other words, the Veteran has not asserted that his boil is a new disability.  Furthermore, the Veteran has yet to provide any evidence to show that he has any type of chronic skin condition.  Since the current claim is not based on a different factual basis than when the issue was last decided on the merits, new and material evidence is necessary to reopen the claim.  Id. 

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  The October 1991 rating decision is final because the Veteran did not file a timely appeal with respect to that decision.  38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

In addition, no evidence that was relevant to the issue was filed with VA during the appeal period, thus, new and material evidence was not submitted so as to vitiate the finality of the decision.  38 C.F.R. § 3.156(b) (2015).

Prior unappealed decisions are final.  However, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a).  When "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The provisions of 38 C.F.R. § 3.156(a) create a low threshold for finding new and material evidence, and view the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996). 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

The Veteran applied for disability in December 1982 complaining of a skin rash over his entire body that changed the pigment of his skin.  At this time, the Veteran agreed to undergo an examination for exposure to Agent Orange.  The Veteran appeared for this February 1983 examination but then left before completing the examination.  Repeated attempts to contact the Veteran failed to succeed.  In an unappealed April 1983 rating decision, the RO denied the Veteran's claim of service connection for skin rash.  The basis of the denial was the Veteran's failure to complete the examination in February 1983.  The Veteran received notice of this decision in April 1983, but he did not appeal.  

In an unappealed October 1991 rating decision, the RO reopened the previously denied claim of service connection for skin rash, but denied the claim on the merits.  The relevant evidence of record at the time of the October 1991 rating decision consisted of service treatment records, including an examination prior to the Veteran's service and a separation examination, and claims by the Veteran.  The basis of the denial was the service treatment records are completely silent regarding diagnosis or treatment in service for a skin rash.  Further, the separation examination in November 1970 is also silent for such a condition.  VA sent the Veteran notice of this decision and his appellate rights in November 1991 ; however, the Veteran did not appeal the decision and it became final.

In February 1996, the Veteran requested reopening of his claim of service connection for a skin rash.  In a May 1996 letter, the RO notified the Veteran that his claim to reopen was received, but because it was previously disallowed, new and material evidence was necessary to reopen the claim.  The Veteran did not respond to this request, thereby abandoning his claim. 

In a January 2014 rating decision, the RO denied the Veteran's claim of service connection for skin rash because new and material evidence had not been received to reopen the previously denied claim.  The Veteran timely appealed that determination to the Board.  

Since the October 1991 rating decision (the last final denial), additional evidence has been associated with the claims file.  This additional evidence consists of cumulative statements by the Veteran reiterating his assertions that he suffers a skin rash.  Also, the additional evidence added to the record consists of new VA and private treatment records, including treatment for the Veteran's pulmonary impairment, the Veteran's knee impairment, and the Veteran's back pain.  However, treatment for a skin rash is not shown.  These records are new because they have never before been associated with the claim; however, they are not material to the claim because they do not show that the Veteran has a current chronic skin disability and the medical records do not show treatment for the claimed condition.  On the contrary, physical examinations of the Veteran in these records note warm, dry skin with no rashes; for instance, the VA outpatient treatment records from November 2011 and January 2013.

Importantly, the lack of a current disability is one of the reasons for the prior denials of service connection.  Similarly, the newly obtained evidence fails to show any evidence of an in service skin rash or current treatment for a chronic skin condition.  Because the newly submitted evidence is not relevant to the claim, it is not material.  

The Federal Circuit Court found that evidence may be considered new and material if it contributes to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it does not convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  In addition, in the case of Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court held that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id., at 118.  In other words, according to the current version of 38 C.F.R. § 3.156, the threshold for reopening a claim is relatively low, does not require a medical nexus opinion, and does not create a third element of new and material evidence, i.e., does not require the evidence be new, material, and raise a reasonable possibility of substantiating the claim.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  If there is newly submitted evidence of current disability which in connection with the prior evidence, raises a reasonable possibility of substantiating the claim, and the element of a nexus could be established by providing a VA examination, the claim may be reopened.  This then triggers VA's duty to assist in providing the claimant with a VA examination. 

However, in this particular case at hand, there has not been any evidence, lay or medical, submitted which addresses the missing deficits present at the time the previously denied claims; i.e. evidence of a current disability or evidence of an in-service disease, injury, or other event attributable to a skin disorder.  The medical evidence added to the record since October 1991 presents no new information relevant to the claim.  Moreover, the Veteran's assertion of a current disorder is merely a repetitive statement of his previously submitted contentions.  He has not provided evidence that a chronic skin condition exists, but rather has simply repeated the statement previously considered.  Thus, the Veteran's statements are cumulative and redundant of evidence previously of record.  While other evidence of record added to the file since the prior denials may be new, it does not raise a reasonable possibility of substantiating the claim.  

The file also includes new statements from the Veteran and his representative since the October 1991 denial.  These statements include new or material information, but not both.  The Veteran's representative submitted new statements.  These statements are new, but not material to the Veteran's skin rash claim because they are limited to arguments addressing the Veteran's claim of service connection for hepatitis C only.  The Veteran's representative submitted a brief with material statements about the Veteran's skin rash, but these statements are not new because they merely repeat past assertions.  The statements are cumulative and redundant of other evidence in the record.  

The additional evidence added to the record does not provide any evidence that raises a reasonable possibility of showing that the Veteran has a skin rash or that he had a skin rash or other disabling skin condition in service.  Although the Veteran continues to argue that he has a skin rash related to service, these assertions were already of record at the time of the last prior denial.  The Veteran has not argued that his claimed boil is a current chronic skin rash that is different than what he has always claimed its had its onset during service.  

Merely making this same argument, again, is not new evidence.  See Bostain v. West, 11 Vet. App. 124 (1998) (lay hearing testimony that is cumulative of previous contentions considered by decision maker at time of prior final disallowance of the claim is not new evidence).  See also Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  In sum, new arguments based on what amounts to the same evidence of record at the time of the previous final denial do not constitute the presentation of new and material evidence.  See Untalan v. Nicholson, 20 Vet. App. 467 (2006).

Moreover, the newly submitted VA treatment records show no current skin condition and deny the presence of a skin rash.  Thus, all of the evidence, both lay and medical, received since the last prior denial is evidence that is cumulative, redundant of the evidence previously of record or it is irrelevant to the claim.  

The newly obtained evidence does not raise a reasonable possibility of substantiating the claim of service connection for skin rash; therefore, new and material evidence has not been received since the RO's October 1991 decision became final; thus, the claim of service connection for skin rash is not reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  


ORDER

New and material evidence having not been received, the petition to reopen the previously denied claim of service connection for skin rash, is denied.  


REMAND

The Veteran seeks service connection for hepatitis C.  The Veteran has a current diagnosis of hepatitis C and asserts it is related to service. The treatment records reflect ongoing treatment for hepatitis C. 

The Veteran's representative submitted a statement that described the Veteran's potential exposure to hepatitis C during service.  Specifically, the representative described the Veteran's in-service duties as a litter carrier for wounded Marines and exposure to potentially infected blood during that service.  The Veteran stated that he has a left ear piercing, but no other piercings or tattoos, and that he has not been in any unsterile situation for recreational drug use.  The representative also raised the possibility that the Veteran was exposed to hepatitis C by mass immunization through an airgun injector during service.

There is no adequate examination on file that determines the etiology of the Veteran's hepatitis C.  VA must provide a medical examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  McClendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2013).  The third prong, which requires evidence that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  Mclendon, 20 Vet. App. at 83.  

Given the Veteran's reports of being exposed to a significant amount of blood during service as well as his claimed absence of other non-service related risk factors, an examination with an opinion as to the likely etiology of the hepatitis C is warranted. 

Since the claims file is being returned it should be updated to include any recent VA treatment records that are not of record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the electronic record, all VA medical records pertinent to the Veteran's hepatitis C.  

2.  With appropriate authorization from the Veteran, obtain and associate with the claims file all outstanding private records identified by the Veteran as pertinent to his claim.  All attempts to obtain any such identified records should be documented in the record.  

3.  Schedule the Veteran for a VA examination by a physician with appropriate expertise to determine the nature and likely etiology of all the Veteran's hepatitis C.  The entire record must be reviewed by the examiner.  All necessary tests should be conducted. 

Based on the examination results and the review of the entire record, the examiner should provide an opinion as to whether any current hepatitis C, at least as likely as not (a probability of 50 percent or greater) began in or is related to an injury or disease incurred during active service.  

In this regard, the examiner's attention is directed to the Veteran's assertions that he was exposed to potentially infected blood during service and was also subject to mass immunization with an airgun.  Please provide a complete explanation for the opinion.

The rationale for all opinions expressed should be provided.  The examiner should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., relied upon in reaching his or her conclusions.  A discussion of the facts and medical principles involved would be of considerable assistance to the Board.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

4.  Ensure that the information provided by the examiner(s) satisfies the criteria above and, if not, return the report(s) as insufficient.  Then, after completing the above development and any other action deemed necessary, adjudicate the Veteran's claims.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case on all issues still pending on appeal.  The matter should then be returned to the Board for appropriate appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


